Name: 2005/86/EC: Commission Decision of 28 January 2005 amending Decision 2003/71/EC as regards its period of validity (notified under document number C(2005) 186)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  tariff policy;  health;  Europe
 Date Published: 2005-10-14; 2005-02-03

 3.2.2005 EN Official Journal of the European Union L 30/19 COMMISSION DECISION of 28 January 2005 amending Decision 2003/71/EC as regards its period of validity (notified under document number C(2005) 186) (Text with EEA relevance) (2005/86/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2) and in particular Article 22(6) thereof, Whereas: (1) The occurrence of infectious salmon anaemia (ISA) in the Faroe Islands led to the adoption of Commission Decision 2003/71/EC of 29 January 2003 on certain protective measures in respect of infectious salmon anaemia in the Faroe Islands (3). (2) Despite the control measures undertaken by the Faroe Islands, further outbreaks of ISA occurred and were notified by that State to the Commission in 2004. (3) The Faroe Islands have submitted to the veterinary subgroup established under the EU-Faroe Island Agreement (4) a contingency plan in conformity with Article 15 of Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (5). The contingency plan includes a withdrawal scheme in accordance with Article 6 of Directive 93/53/EEC. The contingency plan, including vaccination procedures, and withdrawal scheme submitted in September 2004 have been approved by the subgroup. (4) In the light of the disease situation in the Faroe Islands and the implementation of a control strategy including vaccination, the protective measures provided for in Decision 2003/71/EC should remain applicable as long as vaccination is applied. The vaccination is expected to remain as the control strategy for at least the next two years. (5) Decision 2003/71/EC should therefore be amended in order to extend its period of validity. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2003/71/EC, 31 January 2005 is replaced by 31 January 2007. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (3) OJ L 26, 31.1.2003, p. 80. Decision as last amended by Decision 2004/160/EC (OJ L 50, 20.2.2004, p. 65). (4) OJ L 53, 22.2.1997, p. 2. (5) OJ L 175, 19.7.1993, p. 23. Directive as last amended by the 2003 Act of Accession.